DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 13, 2022 has been entered.

Amendment
Regarding the double patenting rejection of claims 26-40, Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. 
Regarding the double patenting rejection of claims 41-46, Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. 
Regarding the double patenting rejection of claims 47 and 48, Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 42 and 43 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 42, the claim, including independent claim 41 from which it depends and inherits all limitations therefrom, is directed to an “accessory.”  However, claim 42 recites elements related to an “imaging apparatus,” and not the “accessory.” In light of the claim as currently written, the limitations are directed to an “imaging apparatus,” and do not further limit the “accessory” to which the claims are directed. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Regarding claim 43, the claim, including claims 41 and 42 from which it depends and inherits all limitations therefrom, is directed to an “accessory.”   However, claim 42 recites elements related to an “imaging apparatus,” and not the “accessory.” In light of the claim as currently written, the limitations are directed to the “imaging apparatus,” and do not further limit the “accessory” to which the claims are directed. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 26-34, 36-41 and 44-48 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Publication No. 2018/0352122 to Yasuda.
Regarding claim 26, Yasuda teaches an imaging apparatus to which a lens apparatus is detachably mountable (e.g., fig. 3), the imaging apparatus comprising a mount unit (e.g., fig. 1, element 150; [0033]), and a contact holding member provided to the mount unit where a plurality of electric contacts are arrayed (e.g. figs. 4A and 4B, element 154; [0034]), wherein the plurality of electric contacts includes a first power contact configured to supply first power (e.g., fig. 3, element 1001; [0045]), a second power contact configured to supply second power (e.g., fig. 3, element 1002; [0046]), a first electric contact group configured to be used for first communication (e.g., fig. 1, elements 1006, 1007 and 1008; [0051]), and a second electric contact group consisting of 2 electric contacts (e.g., fig. 4B, elements 1010 and 1011; [0057-59]) and configured to be used for communication that is different from the first communication (e.g., [0057-59]), wherein the first electric contact group consists of a first electric contact configured to output a clock signal (e.g., fig. 3, element 1008; [0052]), a second electric contact configured to transmit data synchronously with the clock signal (e.g., fig. 3, element 1006; [0053]), and a third electric contact configured to receive data transmitted synchronously with the clock signal (e.g., fig. 3, element 1007; [0054]), wherein the contact holding member has two tiers each of which holds electric contacts included in the plurality of electric contacts (e.g., figs. 4A and 4B), wherein the first electric contact group and the second electric contact group are held on one of the two tiers (e.g. fig. 4B, elements 1006-1008, elements 1010 and 1011) and the first power contact and the second power contact are held on the other of the two tiers (e.g. fig. 4B, elements 1001 and 1002), wherein, where a direction of rotation of the lens apparatus with respect to the imaging apparatus when mounting the lens apparatus to the imaging apparatus directly is a first direction, the second electric contact group, the first electric contact group, the first power contact, and the second power contact are arrayed in the following order: the second electric contact group, the first electric contact group, the second power contact, and the first power contact in the first direction (e.g., fig. 4B; [0061]), and wherein the second electric contact and the third electric contact are disposed on an opposite side of the second electric contact group with respect to the first electric contact (e.g., fig. 4B).
	Regarding claim 27, Yasuda teaches all the limitations of claim 27 (see the 35 U.S.C. 102 rejection of claim 26, supra) including teaching wherein the imaging apparatus uses the first electric contact group in transmitting a control command to control the lens apparatus mounted to the imaging apparatus (e.g., [0052-54]).  
Regarding claim 28, Yasuda teaches all the limitations of claim 28 (see the 35 U.S.C. 102 rejection of claim 26, supra) including teaching wherein the second electric contact group includes an electric contact configured to transmit and receive data (e.g., fig. 3, element 1010; [0058], bi-directional communication), and an electric contact configured to be used for notification of timing relating to the communication using the second electric contact group (e.g., fig. 3, element 1011; [0059], timing; also see [0147-158]). 
Regarding claim 29, Yasuda teaches all the limitations of claim 29 (see the 35 U.S.C. 102 rejection of claim 28, supra) including teaching wherein, in a state where a plurality of accessories are mounted to the imaging apparatus, the imaging apparatus communicates with the plurality of accessories using the second electric contact group (e.g., figs. 5A-6B, camera lens and intermediate accessory). 
Regarding claim 30, Yasuda teaches all the limitations of claim 30 (see the 35 U.S.C. 102 rejection of claim 29, supra) including teaching wherein the communication using the second electric contact group is broadcast communication where data is transmitted from one of the plurality of accessories and the imaging apparatus to all the other of the plurality of accessories and the imaging apparatus (e.g., [0146-153]), and wherein the timing relating to the communication using the second electric contact group includes a timing of starting the broadcast communication (e.g., [0146], [0151], [0153]; figs. 10 and 11).  
Regarding claim 31, Yasuda teaches all the limitations of claim 31 (see the 35 U.S.C. 102 rejection of claim 29, supra) including teaching wherein the communication using the second electric contact group is broadcast communication where data is transmitted from one of the plurality of accessories and the imaging apparatus to all the other of the plurality of accessories and the imaging apparatus, and wherein the timing relating to the communication using the second electric contact group includes a timing of completing preparation for reception of data at all the other of the plurality of accessories and the imaging apparatus (e.g., [0148]; [0153]). 
Regarding claim 32, Yasuda teaches all the limitations of claim 32 (see the 35 U.S.C. 102 rejection of claim 29, supra) including teaching wherein the communication using the second electric contact group is peer-to-peer communication performed between one of the plurality of accessories and the imaging apparatus (e.g., [0154] P2P), and wherein the timing relating to the communication using the second electric contact group includes a timing of completing transmission of data at a side of the one of the plurality of accessories or the imaging apparatus transmitting data in the peer-to-peer communication (e.g., [0154-0158], describing the communications). 
Regarding claim 33, Yasuda teaches all the limitations of claim 33 (see the 35 U.S.C. 102 rejection of claim 29, supra) including teaching wherein the communication using the second electric contact group is peer-to-peer communication performed between one of the plurality of accessories and the imaging apparatus (e.g., [0154] P2P), and wherein the timing relating to the communication using the second electric contact group includes a timing of completing preparation for reception of data at a side of the one of the plurality of accessories or the imaging apparatus receiving data in the peer-to-peer communication (e.g., [0154-0158], describing the communications).
Regarding claim 34, Yasuda teaches all the limitations of claim 34 (see the 35 U.S.C. 102 rejection of claim 29, supra) including teaching wherein the second electric contact group includes an electric contact configured to receive data transmitted from the lens apparatus (e.g., [0058]), and wherein the data transmitted from the lens apparatus using the second electric contact group is data specified by the imaging apparatus by the communication using the first electric contact group (e.g, [0153], CS terminals notify timing).
Regarding claim 36, Yasuda teaches all the limitations of claim 36 (see the 35 U.S.C. 102 rejection of claim 26, supra) including teaching wherein the plurality of electric contacts includes, disposed on an opposite side of the first electric contact group from the second electric contact group an electric contact configured to be used to determine whether or not the lens apparatus is mounted to the imaging apparatus (e.g., fig. 4B, element 1005; [0049]), an electric contact configured to be used to determine a type of lens apparatus mounted to the imaging apparatus (e.g., fig. 4B, element 1003; [0050]), and an electric contact configured to set a ground level of the second power supplied from the second power contact (e.g., fig. 4B, element 1004; [0048], [0046]). 
Regarding claim 37, Yasuda teaches all the limitations of claim 37 (see the 35 U.S.C. 102 rejection of claim 26, supra) including teaching wherein the imaging apparatus is configured to mount any one of lens apparatuses including a first lens apparatus and a second lens apparatus (e.g. fig. 1), wherein the imaging apparatus is configured communicate using the first electric contact group with both of the first lens apparatus and the second lens apparatus (e.g., [0051-54]; [0081], same mount), and wherein the imaging apparatus is configured communicate using the second electric contact group with the second lens apparatus but is configured not to communicate using the second electric contact group with the first lens apparatus (e.g., fig. 1, no direct communication in case where intermediate accessory employed; [0084-86]).
Regarding claim 38, Yasuda teaches all the limitations of claim 38 (see the 35 U.S.C. 102 rejection of claim 37, supra) including teaching wherein the first lens apparatus is configured to be mounted to the imaging apparatus only via an intermediate accessory (e.g., fig. 1, lens 300 via element 400; [0084]). 
	Regarding claim 39, Yasuda teaches all the limitations of claim 39 (see the 35 U.S.C. 102 rejection of claim 26, supra) including teaching wherein the plurality of electric contacts includes an electric contact configured to be used to determine whether or not the lens apparatus is mounted to the imaging apparatus (e.g., fig. 4B, element 1005; [0049]),  at a location on the same tier with the first electric contact group and opposite from the second electric contact group in between the first electric contact group (e.g. fig. 4B). 
	Regarding claim 40, Yasuda teaches all the limitations of claim 40 (see the 35 U.S.C. 102 rejection of claim 26, supra) including teaching wherein the plurality of electric contacts includes an electric contact configured to be used to determine a type of lens apparatus mounted to the imaging apparatus at a location on the same tier with the first power contact and the second power contact (e.g., fig. 4B, element 1003; [0050]). 
Regarding claim 41, Yasuda teaches an accessory detachably mountable to an imaging apparatus, the accessory comprising a mount unit (e.g., [0031-32], mount unit 250, or mount unit 450), and a contact holding member provided to the mount unit where a plurality of electric contacts of the accessory are arrayed (e.g., fig. fig. 4B, element 254; [0035]), wherein the plurality of electric contacts of the accessory includes a first power contact configured to receive first power (e.g., fig. 4B, element 2001; [0045]), a second power contact configured to receive second power (e.g., fig. 4B, element 2005; [0049]), a third electric contact group configured to be used for first communication (e.g., fig. 4B, elements 2006, 2007, 2008; [0051-54]), and a fourth electric contact group configured to be used for communication that is different from the first communication (e.g., fig. 4B, elements 2010 and 2011; [0057]), wherein the third electric contact group consists of a fourth electric contact configured to receive a clock signal (e.g., fig. 4B, element 2008; [0052]), a fifth electric contact configured to receive data transmitted synchronously with the clock signal (e.g., fig. 4B, element 2007; [0054]), and a sixth electric contact configured to transmit data synchronously with the clock signal (e.g., fig. 4B, element 2006; [0053]), wherein the contact holding member has two tiers each of which holds electric contacts included in the plurality of electric contacts of the accessory (e.g., fig. 4B), wherein the third electric contact group is held on one of the two tiers (e.g., fig. 4B, 2006-2008) and the first power contact and the second power contact are held on the other of the two tiers (e.g., fig. 4B, 2001, 2002), wherein, where a direction of rotation of the accessory when mounting the accessory is a first direction, the third electric contact group, the fourth electric contact group, the first power contact, and the second power contact are arrayed in the following order: the fourth electric contact group, the third electric contact group, the second power contact, and the first power contact in the first direction (e.g., figs 4A and 4B), and wherein the fifth electric contact and the sixth electric contact are disposed on an opposite side of the fourth electric contact group with respect to the fourth electric contact (e.g., fig 4B). 
Regarding claim 44, Yasuda teaches all the limitations of claim 44 (see the 35 U.S.C. 102 rejection of claim 41, supra) including teaching wherein the plurality of electric contacts of the accessory includes  an electric contact used for indicating that a lens apparatus is mounted to the imaging apparatus at a location on the same tier with the third electric contact group (e.g., fig. 4B element 2005; [0049]), and an electric contact used for indicating a type of a mounted lens apparatus at a location on the same tier with the first power contact and the second power contact (e.g., fig. 4B element 2003; [0050]). 
Regarding claim 45, Yasuda teaches all the limitations of claim 45 (see the 35 U.S.C. 102 rejection of claim 41, supra) including teaching wherein the accessory is a lens apparatus having an optical system (e.g., fig. 1, element 200 or 300, optical system 280 or 380; [0028]).  
Regarding claim 46, Yasuda teaches all the limitations of claim 46 (see the 35 U.S.C. 102 rejection of claim 41, supra) including teaching wherein the accessory is an intermediate accessory detachably mountable between the imaging apparatus and a lens apparatus (e.g. fig. 1, element 400 or 500). 
Regarding claim 47, Yasuda teaches a camera system comprising an imaging apparatus (e.g., fig. 1, element 100; [0028]) and an accessory configured to be detachably mountable to the imaging apparatus (e.g., fig. 1, elements 200, 400 or 500; [0028-30]), wherein the imaging apparatus includes a plurality of electric contacts (e.g., fig. 4A and 4B), a first mount unit (e.g., fig. 1, element 150; [0033]), and a contact holding member provided to the first mount unit (e.g. figs. 4A and 4B, element 154; [0034]),  where the plurality of electric contacts of the imaging apparatus are arrayed, wherein the plurality of electric contacts of the imaging apparatus includes a first power contact configured to supply first power (e.g., fig. 3, element 1001; [0045]), a second power contact configured to supply second power (e.g., fig. 3, element 1002; [0046]), a first electric contact group configured to be used for first communication with at least one accessory mounted to the imaging apparatus (e.g., fig. 1, elements 1006, 1007 and 1008; [0051]), and a second electric contact group consisting of 2 electric contacts (e.g., fig. 4B, elements 1010 and 1011; [0057-59]) and configured to be used for communication with at least one accessory mounted to the imaging apparatus (e.g., fig. 1), wherein the communication using the second electric contact group is different from the first communication (e.g., [0057-59]), wherein the first electric contact group consists of a first electric contact configured to output a clock signal (e.g., fig. 3, element 1008; [0052]), a second electric contact configured to transmit data synchronously with the clock signal (e.g., fig. 3, element 1006; [0053]), and a third electric contact configured to receive data transmitted synchronously with the clock signal (e.g., fig. 3, element 1007; [0054]), wherein the contact holding member has two tiers each of which holds electric contacts included in the plurality of electric contacts of the imaging apparatus (e.g., figs. 4A and 4B), wherein the first electric contact group and the second electric contact group are held on one of the two tiers and the first power contact and the second power contact are held on the other of the two tiers (e.g., figs. 4A and 4B), wherein the accessory includes a plurality of electric contacts arrayed in a second mount unit configured to couple with the first mount unit (e.g., [0031-32], mount unit 250, or mount unit 450), wherein the plurality of electric contacts of the accessory includes a third electric contact group made up of electric contacts that come into contact with electric contacts included in the first electric contact group in a state where the accessory is mounted to the imaging apparatus directly (e.g., fig. 5A, elements 2006-2008), wherein, where a direction of rotation of a lens apparatus with respect to the imaging apparatus when mounting the lens apparatus to the imaging apparatus directly is a first direction, the second electric contact group, the first electric contact group, the first power contact, and the second power contact are arrayed in the following order: the second electric contact group, the first electric contact group, the second power contact, and the first power contact in the first direction (figs. 4A and 4B), and wherein the second electric contact and the third electric contact are disposed on an opposite side of the second electric contact group with respect to the first electric contact (figs. 4A and 4B). 
Regarding claim 48, Yasuda teaches all the limitations of claim 48 (see the 35 U.S.C. 102 rejection of claim 47, supra) including teaching wherein the imaging apparatus is configured to mount any one of lens apparatuses including a first lens apparatus and a second lens apparatus (e.g., fig. 1, elements 200, or element 200 via element 500 or element 300 via element 400), wherein the imaging apparatus is configured to communicate using the first electric contact group with both of the first lens apparatus and the second lens apparatus (e.g. figs. 4A and 4B; [0080], [0085]), and wherein the imaging apparatus is configured to communicate using the second electric contact group with the second lens apparatus but is configured not to communicate using the second electric contact group with the first lens apparatus (e.g., fig. 1, no direct communication in case where intermediate accessory employed; [0084-86]).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C VIEAUX whose telephone number is (571)272-7318. The examiner can normally be reached Increased Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GARY C VIEAUX/Primary Examiner, Art Unit 2697